DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8, 10-11, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 10, the limitation “a processor configured to: divide a sample volume into a plurality of sections along an axial direction on the sample volume, the plurality of sections including a first section close to a blood vessel wall and a second section close to an opposite blood vessel wall” is not described in the specification sufficiently to demonstrate that applicant had possession of the claimed invention.  Notably, no computer algorithms are provided in order to explain how the computer system may divide the sample volume by recognizing/distinguishing a section close to a blood vessel wall, and another section close to an opposite blood vessel wall.  
As opposed to the computer system arbitrarily dividing the region into sections, wherein depending on the region being imaged, the region may include a blood vessel with walls.  

This feature is described in applicant’s specification, however while the claim recitations are recited, no detail is provided regarding an algorithm to divide a sample volume according to the distance to a blood vessel wall, or how the system would recognize the anatomical components.
[00137] FIG. 9 illustrates an embodiment in which the ultrasonic imaging apparatus 2000 displays a plurality of spectral Doppler signals. 

[00138] According to an embodiment, the processor 2010 may acquire a Doppler signal 910 corresponding to a sample volume set in a B-mode ultrasound image 901. Furthermore, the processor 2010 may set a plurality of sections in the sample volume. In detail, the processor 2010 may set a plurality of sections along an axial direction on the sample volume. According to an embodiment, as shown in FIG. 9, the processor 2010 may divide the sample volume into first through N-th sections. For example, when the sample volume is set with respect to a blood vessel, the first section may be a section close to a blood vessel wall, and the N-th section may be a section close to an opposite blood vessel wall. 

[00139] The processor 2010 may then divide the Doppler signal 910 into a plurality of sub-Doppler signals 912, 914, and 916 respectively corresponding to the plurality of sections set in the sample volume. In detail, the processor 2010 may divide the Doppler signal 910 into the sub-Doppler signals 912, 914, and 916 respectively corresponding to the first, second, and N-th sections of the sample volume. 
[00140] Subsequently, the processor 2010 may generate a plurality of spectral 21Doppler signals respectively corresponding to the plurality of sections by performing spectral analysis on each of the sub-Doppler signals 912, 914, and 916.
	
	 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8, 10-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 10, the limitation “a processor configured to: divide a sample volume into a plurality of sections along an axial direction on the sample volume, the plurality of sections including a first section close to a blood vessel wall and a second section close to an opposite blood vessel wall” renders the claim indefinite.	The term “close to” renders the claim indefinite, as the scope of this term is unclear.  It is unclear anatomical locations in the patient’s body would be considered “close”, and where the line would be between a part being “close” and a part being “far”.
	The term “an opposite blood vessel wall” renders the claim indefinite, as it is unclear what this blood vessel wall is “opposite” in relation to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0099990) in view of Watanabe et al. (US 2018/0008152; hereinafter Watanabe) and Banjanin (US 6423006).
Lee shows an ultrasonic imaging apparatus and method (abstract) comprising: a processor configured to: divide a sample volume into a plurality of sections along a direction in which an ultrasound signal is transmitted (spectral Doppler image formed by compounding plurality of Doppler signals, [0023]; user input window setting of at least two windows; [0024]-[0027]); acquire a Doppler signal corresponding to a sample volume ([0017]), divide the Doppler signal into a plurality of sub-Doppler signals respectively corresponding to the plurality of sections of the sample volume (window processing; [0018]-[0019]; Figure 3), generate a plurality of spectral Doppler signals by performing spectral analysis on each of the plurality of sub-Doppler signals (window processing; [0005], [0018]-[0019]; Figure 3), determine a spectral Doppler signal corresponding to a section including an object from among the plurality of sections as a spectral Doppler signal corresponding to the object ([0023]); and a display configured to display the spectral Doppler signal corresponding to the sample volume ([0023]).
Also, the processor is further configured to generate the plurality of spectral Doppler signals by performing weighting accumulation and Fourier Transform on each of the plurality of sub-Doppler signals ([0021]-[0022], [0024], [0028]); wherein the processor is further configured to generate the spectral Doppler signal corresponding to the sample volume by performing weighting accumulation on the plurality of spectral Doppler signals ([0021]-[0022], [0024], [0028]); wherein the processor is further configured to divide the Doppler signal into the plurality of sub-Doppler signals respectively corresponding to a plurality of sections set in the sample volume (window processing; [0018]-[0019]; Figure 3); wherein the processor is further configured to generate the plurality of spectral Doppler signals respectively corresponding to the plurality of sections, and wherein the display displays the plurality of spectral Doppler signals ([0023]); wherein the number and length of the plurality of sections are set based on a user input ([0024]); wherein the processor is further configured to: determine at least one effective spectral Doppler signal from among the plurality of spectral Doppler signals ([0023]); and generate the spectral Doppler signal corresponding to the sample volume from the determined at least one spectral Doppler signal ([0023]); wherein the processor is further configured to acquire the Doppler signal corresponding to the sample volume set with respect to an object, model an artifact signal in a spectral Doppler signal corresponding to the object by using the plurality of spectral Doppler signals, and generate, based on the spectral Doppler signal corresponding to the object and the artifact signal, a spectral Doppler signal corresponding to the object and from which an artifact is removed, and wherein the display displays the spectral Doppler signal corresponding to the object and from which the artifact is removed (remove clutter artifacts; [0017]-[0019], [0023]).
Lee fails to show generate a spectral Doppler signal from which an artifact is removed by performing subtraction between the spectral Doppler signal corresponding to the object and an artifact signal.
Lee also fails to show dividing along an axial direction on the sample volume, the plurality of sections including a first section close to a blood vessel wall and a second section close to an opposite blood vessel wall.
Watanabe discloses an ultrasound Doppler diagnostic apparatus and method for blood vessel determination.  Watanabe teaches generating and displaying a spectral Doppler signal from which an artifact is removed by performing subtraction between the spectral Doppler signal corresponding to the object and an artifact signal (the normalized zero spectrum corresponds to the artifact signal, the static tissue state, which is subtracted from the Doppler spectrum; [0073]; [0071]-[0080]).
Banjanin discloses a method an apparatus for automatic vessel tracking in ultrasound systems.  Banjanin teaches dividing along an axial direction on the sample volume, the plurality of sections including a first section close to a blood vessel wall and a second section close to an opposite blood vessel wall (column 2, lines 49-65; Figure 2A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to generate a spectral Doppler signal from which an artifact is removed by performing subtraction as taught by Watanabe, as the removal of noise will improve the overall quality of the image.  Furthermore, the removal of noise will aid in accurately identifying a specific region of tissue and for example determining the thickness of the tissue (Watanabe, [0076]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee and Watanabe, to perform dividing along an axial direction on the sample volume, the plurality of sections including a first section close to a blood vessel wall and a second section close to an opposite blood vessel wall as taught by Banjanin, as this will allow the system to accurately track the desired vessel to reproduce in the spectral Doppler display.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0099990) in view of Watanabe et al. (US 2018/0008152; hereinafter Watanabe) and Banjanin (US 6423006) as applied to claims 1 and 10 above, and further in view of Burns et al. (US 2001/0039381; hereinafter Burns).
Lee fails to show further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein the processor is further configured to acquire the Doppler signal based on the echo signal.
Burns discloses an ultrasound diagnostic apparatus and method.  Burns teaches further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein the processor is further configured to acquire the Doppler signal based on the echo signal ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lee, Watanabe, and Banjanin to process the Doppler signal using a predetermined ensemble number and a preset pulse repetition frequency as taught by Burns, as Burns teaches that Doppler imaging is performed by using predetermined ensemble number (temporal echo sequence) according to a pulse repetition frequency which corresponds with the repetition frequency of the sequence of transmit waves used to properly obtain the Doppler signal.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793